Citation Nr: 0313119	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  97-18 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
September 1957.

This matter is before the Board of Veterans' Appeals (Board) 
from a January1996 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the claim as not well grounded on the basis that 
there was no competent evidence of a low back disability 
during or after service.  The veteran subsequently submitted 
a statement and medical evidence of a current lumbosacral 
strain within one year of that decision.  While the RO 
initially construed the veteran's May 1996 statement and 
medical evidence submitted shortly thereafter as a reopened 
claim, the RO subsequently adjudicated it on the merits 
without reference to the law and regulations pertaining to 
the finality of unappealed RO decisions.  The Board finds 
that the January 1996 decision is the subject of this appeal; 
that that decision was timely appealed and that it stems from 
the veteran's original claim in August 1995.  Accordingly, 
the Board concurs with the RO in finding that the law and 
regulations relating to finality are not applicable.  

The record reflects that the veteran requested a personal 
hearing before personnel at the RO in conjunction with this 
appeal, and such a hearing has been scheduled on various 
occasions.  However, it appears that the veteran either 
canceled, or failed to appear.  He was a no show at the most 
recent hearing scheduled for February 1998, and no good cause 
has been shown for his failure to appear.  Accordingly, his 
personal hearing request is deemed withdrawn.

As an additional matter, the Board notes that the RO informed 
the veteran that it was possible that not all of his service 
records are available as they might have been destroyed by a 
fire that occurred at the National Personnel Records Center 
(NPRC) in St. Louis in 1973.  The Board finds that the 
service medical records which are in evidence indicate fire-
related damage.  Attempts to obtain any additional service 
medical records have been unsuccessful.  In such situations, 
the Board has a heightened obligation to explain its findings 
and conclusions and carefully consider the benefit-of-the-
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992);  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)



FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed to the extent permitted by the cooperation of the 
veteran.

2.  While there is lay evidence of an in-service low back 
injury submitted many years after service, there is no 
medical evidence of a low back disability, to include a 
clinical diagnosis of arthritis of the lumbar spine, until 
many years after service and there is no competent evidence 
linking such disability to any incident of service, to 
include trauma.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's low 
back disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5100 et seq. (West 2002), 
became law.  VA has issued final regulations to implement 
these statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, codified as amended 
at 38 U.S.C.A. § 5100 et seq. (West 2002), or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claim by various 
documents, including correspondence dated in October 1995 and 
June 1996, the February 1997 rating decision, the March 1997 
Statement of the Case (SOC), and correspondence dated in 
April 2002.  Further, the April 2002 correspondence 
specifically addressed the applicability of the VCAA to the 
facts of this case, including what information and evidence 
the veteran was responsible for, and what evidence VA must 
secure.  As such, the veteran was kept apprised of what he 
must show to prevail in his claim, and there is no further 
duty to notify.  See Generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Regarding the duty to assist, the 
Board notes that it does not appear that the veteran has 
identified any pertinent evidence that has not been obtained 
or requested by the RO.  The Board acknowledges that the 
veteran requested that he be accorded a VA medical 
examination which addressed the nature and etiology of his 
low back disorder, but, for the reasons stated below, the 
Board finds that no such examination is warranted based on 
the facts of this case.  In addition, the Board notes that 
the veteran did not respond to the April 2002 correspondence 
which requested that he identify any pertinent evidence not 
of record and, as noted above, he failed to report for 
personal hearings scheduled in September 1997 and February 
1998.  Moreover, he has failed to notify the RO of a change 
in address; attempts to locate him in recent years have been 
unsuccessful.  The record indicates that an October 2002 
Supplemental Statement of the Case (SSOC) was returned to the 
RO as undelivered.  The RO subsequently forwarded the SSOC in 
January 2003 to an alternate address for the veteran, but it 
was again returned as undelivered.  No other alternate 
address for the veteran appears to be of record.  

The Court has held that "[i]n the normal course of events, it 
is the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Further, the 
Court has held that the duty to assist is not a "one-way 
street."  If the veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Based on the foregoing, the Board finds that, in the 
circumstances of this case, all reasonable development and 
notification has been completed to the extent permitted by 
the cooperation of the veteran, and that any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.


Background.  The veteran essentially contends that he has a 
current low back disorder due to an in-service injury.  
However, it does not appear that he has provided any specific 
details regarding the circumstances of this purported injury.

As noted in the introduction to this decision, it appears 
that not all of veteran's service medical records are 
available and that they were apparently destroyed in the NPRC 
fire in St. Louis in 1973.  Attempts to secure any additional 
service medical records that may be missing have been 
unsuccessful.  However, the service medical records that are 
available contain no findings indicative of low back 
problems.  In pertinent part, the veteran's August 1957 
separation examination shows that his spine was clinically 
evaluated as normal.  Moreover, he did not indicate any back 
problems on the concurrent Report of Medical History.

The evidence also includes post-service medical records which 
cover a period from 1985 to 1996, and show treatment for a 
variety of medical conditions.  For example, records dated in 
October 1988 note the veteran complained of pain in the 
chest, both shoulders, and mid-back.  X-rays taken of the 
thoracic spine in December 1988 showed no evidence of 
fracture or dislocation, although there were degenerative 
arthritic changes present at multiple levels.  Records from 
February 1991 reflect treatment, in part, for low back pain 
due to mild lumbosacral sprain.  Subsequent records from 
April 1995 reflect that the veteran was hospitalized due to 
complaints of right flank pain.  Diagnoses included suspect 
left renal mass; atypical chest pain; degenerative joint 
lumbosacral spine; history of rotator cuff, right shoulder; 
and obesity.  Thereafter, in March 1996 the veteran reported 
that he still had back trouble, among other things.  
Additionally, he reported that he had a history of a back 
injury during service.  Records from April 1996 note 
treatment, in part, for degenerative joint disease of the 
lumbosacral spine.  In June 1996, he complained of pain that 
started about mid-way down his left rib cage area, just below 
his left breast, and which went across into his back.  He was 
again treated for chronic back problems in September 1996.

No competent medical opinion is of record which links the 
etiology of the veteran's current low back disorder to his 
period of active duty, to include his account of a back 
injury therein.

Also of record are two lay statements, dated in February 1996 
and February 1997.  The February 1996 statement is from the 
veteran's brother, who reported that he visited the veteran 
in January 1957, while he was on active duty, and that they 
discussed the fact that he had injured his back prior to his 
recent assignment.  The February 1997 statement was from the 
veteran's nephew, who reported that the veteran injured his 
back in a truck accident while on active duty in the late 
1950s.  He also reported that the veteran has continued to 
have back problems.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection will be presumed for 
certain chronic diseases, including arthritis, if manifest to 
a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's low back disorder is causally related to his period 
of active duty.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

As detailed above, the veteran essentially contends that he 
has a current back disorder due to an in-service injury.  
However, the service medical records that are available 
contain no findings indicative of any such injury.  While it 
was been acknowledged that not all of these records may be 
available due to a NPRC fire in 1973, the August 1957 
separation examination shows that his spine was clinically 
evaluated as normal on his discharge from service.  
Additionally, he did not indicate any back problems on the 
concurrent Report of Medical History.  Further, there are no 
competent medical findings of low back problems until many 
years after service, and no competent medical opinion is of 
record which relates the current disability to service.

The Board acknowledges that records dated in March 1996 noted 
that the veteran reported that he had a history of a back 
injury during service.  However, no additional comments or 
opinions were made regarding the veteran's reported history.  
Bare transcription of history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Board also notes that lay statements are of record from 
the veteran's brother and nephew, both of whom assert that 
the veteran had a back injury in the 1950s while on active 
duty.  Further, the nephew indicates that the injury was the 
result of a truck accident.  However, neither individual 
indicates that they were actually present at the time of this 
purported injury; it does not appear they actually witnessed 
any such injury firsthand.  This finding is supported, in 
part, by the fact that the veteran's brother indicated that 
he discussed this injury with the veteran when he went to 
visit him at a different duty location from where this injury 
purportedly occurred.  

Even assuming that the veteran had a back injury during 
service, the preponderance of the evidence would still be 
against the claim.  See Holbrook v. Brown, 8 Vet. App. 91 
(1995) (The Board has the fundamental authority to decide a 
claim in the alternative.).  That is, while there is lay 
evidence of an in-service low back injury, albeit submitted 
many years after service, there is no medical evidence of a 
low back disability, to include a clinical diagnosis of 
arthritis of the lumbar spine, until many years after service 
and there is no competent evidence linking such disability to 
any incident of service, to include trauma.  The only 
opinions relating the current low back disorder to this 
injury are the veteran's own statements, and those of his 
brother and nephew.  Nothing on file shows that any of these 
individuals has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu, supra.  Consequently, their contentions cannot 
constitute competent medical evidence regarding the etiology 
of the veteran's current low back disorder.

With respect to the veteran's request that he be accorded a 
medical examination to address the nature and etiology of his 
current low back disorder, the Board notes that to request an 
examination and/or medical opinion on the contended causal 
relationship at this late date would require a clinician to 
review the same record as summarized above: service medical 
records which contain no findings indicative of any low back 
problems during active service, and show normal findings on 
in-service examinations; as well as the absence of medical 
findings of the claimed disability until many years after 
service.  Under these circumstances, any opinion on whether a 
disability is linked to service, would obviously be 
speculative.  Simply put, there is no relevant complaint, 
clinical finding, or laboratory finding for a clinician to 
link the claimed disability to the veteran's military 
service.  Thus, the Board finds that no further development 
is warranted.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159(c)(4); Boyer, supra; 
Mercado-Martinez, supra.

In summary, the records reflects that there were no findings 
indicative of low back problems during service; the veteran's 
spine was clinically evaluated as normal at the time of his 
discharge from service; there is no competent medical 
evidence of a low back disorder until many years after 
service; and there is no competent medical opinion which 
relates the etiology of this disability to service, to 
include the veteran's account of a back injury therein.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a low back disorder, and it must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for a low back disorder is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

